 



Exhibit 10.1

LIN TELEVISION CORPORATION

$175,000,000

6 1/2% Senior Subordinated Notes due 2013

EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

January 28, 2005

J. P. MORGAN SECURITIES INC.
DEUTSCHE BANK SECURITIES INC.
BANC OF AMERICA SECURITIES LLC
BEAR, STEARNS & CO. INC.
MORGAN STANLEY & CO. INCORPORATED
SCOTIA CAPITAL (USA) INC.

c/o J.P. Morgan Securities Inc.

270 Park Avenue, 5th Floor
New York, New York 10017

Ladies and Gentlemen:

          LIN Television Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to J.P. Morgan Securities Inc., Deutsche Bank
Securities Inc., Banc of America Securities LLC, Bear Stearns & Co. Inc., Morgan
Stanley & Co. Incorporated and Scotia Capital (USA) Inc. (together, the “Initial
Purchasers”), upon the terms and subject to the conditions set forth in a
purchase agreement dated January 13, 2005 (the “Purchase Agreement”) between the
Company, the Guarantors identified on the signature pages hereto (together with
the Company, the “Issuers”) and the Initial Purchasers, $175,000,000 aggregate
principal amount of its 61/2% Senior Subordinated Notes due 2013 (the “Notes”).
The Notes will be guaranteed on an unsecured senior subordinated basis (the
“Guarantees” and, together with the Notes, the “Securities”) by the Guarantors.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Purchase Agreement.

          As an inducement to the Initial Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the Initial
Purchasers thereunder, the Issuers agree with the Initial Purchasers, for the
benefit of the holders (including the Initial Purchasers) of the Securities, the
Exchange Securities (as defined herein) and the Private Exchange Securities (as
defined herein) (collectively, the “Holders”), as follows:

          1. Registered Exchange Offer. The Issuers shall (i) use their
reasonable best efforts to prepare and, not later than 90 days following the
date of original issuance of the Securities (the “Issue Date”), file with the
Commission a registration statement (the “Exchange Offer Registration
Statement”) on an appropriate form under the Securities Act with respect to a
proposed offer to the Holders of the Securities (the “Registered Exchange Of-

 



--------------------------------------------------------------------------------



 



- 2 -

fer”) to issue and deliver to such Holders, in exchange for the Securities, a
like aggregate principal amount of debt securities of the Company that are
identical in all material respects to the Notes and are unconditionally
guaranteed by the Guarantors (the “Exchange Securities”), except that the
Exchange Securities will not contain terms with respect to transfer
restrictions, (ii) use their reasonable best efforts to cause the Exchange Offer
Registration Statement to become effective under the Securities Act no later
than 180 days after the Issue Date and the Registered Exchange Offer to be
consummated no later than 225 days after the Issue Date and (iii) keep the
Exchange Offer Registration Statement effective for not less than 30 days (or
longer, if required by applicable law) after the date on which notice of the
Registered Exchange Offer is mailed to the Holders (such period being called the
“Exchange Offer Registration Period”). The Exchange Securities will be issued
under the Indenture or an indenture (the “Exchange Securities Indenture”)
between the Company, the Guarantors party thereto and the Trustee or such other
bank or trust company that is reasonably satisfactory to the Initial Purchasers,
as trustee (the “Exchange Securities Trustee”), such indenture to be identical
in all material respects to the Indenture, except with respect to the transfer
restrictions relating to the Securities (as described above).

          Upon the effectiveness of the Exchange Offer Registration Statement,
the Issuers shall as soon as practicable commence the Registered Exchange Offer,
it being the objective of such Registered Exchange Offer to enable each Holder
electing to exchange Securities for Exchange Securities (assuming that such
Holder (a) is not an affiliate (as defined in Rule 405 under the Securities Act)
of the Issuers or an Exchanging Dealer (as defined herein) not complying with
the requirements of the next sentence, (b) is not an Initial Purchaser holding
Securities that have, or that are reasonably likely to have, the status of an
unsold allotment in an initial distribution, (c) acquires the Exchange
Securities in the ordinary course of such Holder’s business, and (d) has no
arrangements or understandings with any person to participate in the
distribution of the Exchange Securities) and to trade such Exchange Securities
from and after their receipt without any limitations or restrictions under the
Securities Act and without material restrictions under the securities laws of
the several states of the United States. Each Issuer, each Initial Purchaser and
each Exchanging Dealer acknowledges that, pursuant to current interpretations by
the Commission’s staff of Section 5 of the Securities Act, (i) each Holder that
is a broker-dealer electing to exchange Securities acquired for its own account
as a result of market-making activities or other trading activities for Exchange
Securities (an “Exchanging Dealer”) is required to deliver a prospectus
containing substantially the information set forth in Annex A hereto on the
cover of such prospectus, in Annex B hereto in the “Exchange Offer Procedures”
and “Purpose of the Exchange Offer” sections of such prospectus, and in Annex C
hereto in the “Plan of Distribution” section of such prospectus in connection
with a sale of any such Exchange Securities received by such Exchanging Dealer
pursuant to the Registered Exchange Offer and (ii) if any Initial Purchaser
elects to sell Private Exchange Securities (as defined below) acquired in
exchange for Securities constituting any portion of an unsold allotment, it is
required to deliver a prospectus containing the information required by Items
507 and 508 of Regulation S-K under the Securities Act and the Exchange Act
(“Regulation S-K”), as applicable, in connection with such sale.

 



--------------------------------------------------------------------------------



 



- 3 -

          Upon consummation of the Registered Exchange Offer in accordance with
this Section 1, the provisions of this Agreement shall continue to apply,
mutatis mutandis, solely with respect to Transfer Restricted Securities (as
defined) that are Private Exchange Securities, Exchange Securities as to which
clause (v) of the first paragraph of Section 2 is applicable and Exchange
Securities held by Exchanging Dealers, and the Issuers shall have no further
obligations to register Transfer Restricted Securities (other than Private
Exchange Securities and other than in respect of any Exchange Securities as to
which clause (v) of the first paragraph of Section 2 hereof applies) pursuant to
Section 2 hereof.

          If, prior to the consummation of the Registered Exchange Offer, any
Holder holds any Securities acquired by it that have, or that are reasonably
likely to be determined to have, the status of an unsold allotment in an initial
distribution, or any Holder is not entitled to participate in the Registered
Exchange Offer, the Issuers shall, upon the request of any such Holder,
simultaneously with the delivery of the Exchange Securities in the Registered
Exchange Offer, issue and deliver to any such Holder, in exchange for the
Securities held by such Holder (the “Private Exchange”), a like aggregate
principal amount of debt securities of the Company and the Guarantors that are
identical in all material respects to the Exchange Securities (the “Private
Exchange Securities”), except with respect to the transfer restrictions relating
to such Private Exchange Securities. The Private Exchange Securities will be
issued under the same indenture as the Exchange Securities, and the Company
shall use its reasonable best efforts to cause the Private Exchange Securities
to bear the same CUSIP number as the Exchange Securities.

          In connection with the Registered Exchange Offer, the Issuers shall:

     (a) mail to each Holder a copy of the prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

     (b) keep the Registered Exchange Offer open for not less than 30 days (or
longer, if required by applicable law) after the date on which notice of the
Registered Exchange Offer is mailed to the Holders;

     (c) utilize the services of a depositary for the Registered Exchange Offer
with an address in the Borough of Manhattan, The City of New York;

     (d) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York City time, on the last business day on which the
Registered Exchange Offer shall remain open; and

     (e) otherwise comply in all respects with all laws that are applicable to
the Registered Exchange Offer.

          As soon as practicable after the close of the Registered Exchange
Offer and any Private Exchange, as the case may be, the Issuers shall:

 



--------------------------------------------------------------------------------



 



- 4 -

     (a) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer and the Private Exchange Offer;

     (b) deliver to the Trustee for cancellation all Securities so accepted for
exchange; and

     (c) cause the Trustee or the Exchange Securities Trustee, as the case may
be, promptly to authenticate and deliver to each Holder, Exchange Securities or
Private Exchange Securities, as the case may be, equal in principal amount to
the Securities of such Holder so accepted for exchange.

          The Issuers shall use their reasonable best efforts to keep the
Exchange Offer Registration Statement effective and to amend and supplement the
prospectus contained therein in order to permit such prospectus to be used by
all persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as such persons must comply with such requirements
in order to resell the Exchange Securities; provided that the Issuers shall make
such prospectus and any amendment or supplement thereto available to any
broker-dealer for use in connection with any resale of any Exchange Securities
for a period of 90 days after the consummation of the Registered Exchange Offer.

          The Indenture or the Exchange Securities Indenture, as the case may
be, shall provide that the Securities, the Exchange Securities and the Private
Exchange Securities shall vote and consent together on all matters as one class
and that none of the Securities, the Exchange Securities or the Private Exchange
Securities will have the right to vote or consent as a separate class on any
matter.

          Interest on each Exchange Security and Private Exchange Security
issued pursuant to the Registered Exchange Offer and in the Private Exchange
will accrue from the last interest payment date on which interest was paid on
the Securities surrendered in exchange therefor or, if no interest has been paid
on the Securities, from the Issue Date.

          Each Holder participating in the Registered Exchange Offer shall be
required to represent to the Issuers that at the time of the consummation of the
Registered Exchange Offer (i) any Exchange Securities received by such Holder
will be acquired in the ordinary course of business, (ii) such Holder will have
no arrangements or understanding with any person to participate in the
distribution of the Securities or the Exchange Securities within the meaning of
the Securities Act and (iii) such Holder is not an affiliate (as defined in
Rule 405 under the Securities Act) of any of the Issuers or, if it is such an
affiliate, such Holder will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable.

          Notwithstanding any other provisions hereof, each of the Issuers will
ensure that (i) any Exchange Offer Registration Statement and any amendment
thereto and any prospectus forming part thereof and any supplement thereto
complies in all material respects with the Securities Act and the rules and
regulations of the Commission thereunder, (ii) any Exchange Offer Registration
Statement and any amendment thereto does not, when it be-

 



--------------------------------------------------------------------------------



 



-5-

comes effective, contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and (iii) any prospectus forming part of any
Exchange Offer Registration Statement, and any supplement to such prospectus,
does not, as of the consummation of the Registered Exchange Offer, include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

          2. Shelf Registration. If (i) because of any change in law or
applicable interpretations thereof by the Commission’s staff the Issuers are not
permitted to effect the Registered Exchange Offer as contemplated by Section 1
hereof, or (ii) any Securities validly tendered pursuant to the Registered
Exchange Offer are not exchanged for Exchange Securities within 225 days after
the Issue Date, or (iii) any Initial Purchaser so requests in writing within
90 days after the Registered Exchange Offer with respect to Private Exchange
Securities, or (iv) any applicable law or interpretations do not permit any
Holder to participate in the Registered Exchange Offer, or (v) any Holder that
participates in the Registered Exchange Offer does not receive freely
transferable Exchange Securities in exchange for tendered Securities, or
(vi) the Issuers so elect, then the following provisions shall apply:

     (a) The Issuers shall use their reasonable best efforts to file as promptly
as practicable (but in no event more than 90 days after so required or
requested, in each case pursuant to this Section 2) with the Commission, and
thereafter shall use their reasonable best efforts to cause to be declared
effective, a shelf registration statement on an appropriate form under the
Securities Act relating to the offer and sale of the Transfer Restricted
Securities by the Holders thereof from time to time in accordance with the
methods of distribution set forth in such registration statement (hereafter, a
“Shelf Registration Statement” and, together with any Exchange Offer
Registration Statement, a “Registration Statement”); provided, however, that no
Holder of Securities or Exchange Securities (other than the Initial Purchasers)
shall be entitled to have Securities or Exchange Securities held by it covered
by such Shelf Registration Statement, unless such Holder agrees in writing to be
bound by all of the provisions of this Agreement applicable to such Holder.

     (b) The Issuers shall use their reasonable best efforts to keep the Shelf
Registration Statement continuously effective in order to permit the prospectus
forming part thereof to be used by Holders of Transfer Restricted Securities for
a period ending on the earlier of two years from the Issue Date or the date on
which all the Transfer Restricted Securities covered by the Shelf Registration
Statement have been sold pursuant thereto (in any such case, such period being
called the “Shelf Registration Period”). The Issuers shall be deemed not to have
used their reasonable best efforts to keep the Shelf Registration Statement
effective during the requisite period if they voluntarily take any action that
would result in Holders of Transfer Restricted Securities covered thereby not
being able to offer and sell such Transfer Restricted Securities during that
period, unless such action is required by applicable law; provided, however,
that the foregoing shall not apply to actions taken by the Issuers in good faith
and for valid business reasons (not including avoidance of their

 



--------------------------------------------------------------------------------



 



-6-

obligations hereunder), including, without limitation, the acquisition or
divestiture of assets, so long as the Issuers within 120 days thereafter comply
with the requirements of Section 4(j) hereof. Any such period during which the
Issuers fail to keep the Shelf Registration Statement effective and usable for
offers and sales of Securities and Exchange Securities is referred to as a
“Suspension Period.” A Suspension Period shall commence on and include the date
that the Issuers give notice that the Shelf Registration Statement is no longer
effective or the prospectus included therein is no longer usable for offers and
sales of Securities and Exchange Securities and shall end on the date when each
Holder of Securities and Exchange Securities covered by such registration
statement either receives the copies of the supplemented or amended prospectus
contemplated by Section 4(j) hereof or is advised in writing by the Issuers that
use of the prospectus may be resumed. If one or more Suspension Periods occur,
the two-year period referenced above shall be extended by the aggregate of the
number of days included in each Suspension Period.

     (c) Notwithstanding any other provisions hereof, the Issuers will ensure
that (i) any Shelf Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations of the
Commission thereunder, (ii) any Shelf Registration Statement and any amendment
thereto (in either case, other than with respect to information included therein
in reliance upon or in conformity with written information furnished to the
Issuers by or on behalf of any Holder specifically for use therein (the
“Holders’ Information”)) does not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and (iii) any prospectus forming part
of any Shelf Registration Statement, and any supplement to such prospectus (in
either case, other than with respect to Holders’ Information), does not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

          3. Liquidated Damages. (a) The parties hereto agree that the Holders
of Transfer Restricted Securities will suffer damages if the Issuers fail to
fulfill their obligations under Section 1 or Section 2, as applicable, and that
it would not be feasible to ascertain the extent of such damages. Accordingly,
if (i) the applicable Registration Statement is not filed with the Commission on
or prior to 90 days after the Issue Date, (ii) the Exchange Offer Registration
Statement or the Shelf Registration Statement, as the case may be, is not
declared effective within 180 days after the Issue Date (or in the case of a
Shelf Registration Statement required to be filed in response to a change in law
or the applicable interpretations of the Commission’s staff, if later, within
45 days after publication of the change in law or interpretation), (iii) the
Registered Exchange Offer is not consummated on or prior to 225 days after the
Issue Date, or (iv) the Shelf Registration Statement is filed and declared
effective within 180 days after the Issue Date (or in the case of a Shelf
Registration Statement required to be filed in response to a change in law or
the applicable interpretations of the Commission’s staff, if later, within
45 days after publication of the change in law or interpretation) but shall
thereafter cease to be effective (at any time that the Issuers are obligated to

 



--------------------------------------------------------------------------------



 



-7-

maintain the effectiveness thereof) without being succeeded within 60 days by an
additional Registration Statement filed and declared effective (each such event
referred to in clauses (i) through (iv), a “Registration Default”), the Company
and the Guarantors (other than LIN TV Corp.) will, jointly and severally, be
obligated to pay liquidated damages to each Holder of Transfer Restricted
Securities, during the period of one or more such Registration Defaults, in an
amount equal to $ 0.10 per week per $1,000 principal amount of Transfer
Restricted Securities held by such Holder until (a) the applicable Registration
Statement is filed, (b) the Exchange Offer Registration Statement is declared
effective, (c) the Registered Exchange Offer is consummated, (d) the Shelf
Registration Statement is declared effective, (e) the Shelf Registration
Statement again becomes effective, or (f) the Shelf Registration Period shall
have ended, as the case may be. Following the cure of all Registration Defaults,
the accrual of liquidated damages will cease. As used herein, the term “Transfer
Restricted Securities” means (i) each Security until the date on which such
Security has been exchanged for a freely transferable Exchange Security in the
Registered Exchange Offer, (ii) each Security or Private Exchange Security until
the date on which it has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement or
(iii) each Security or Private Exchange Security until the date on which it is
distributed to the public pursuant to Rule 144 under the Securities Act or is
saleable pursuant to Rule 144(k) under the Securities Act. Notwithstanding
anything to the contrary in this Section 3(a), the Company and the Guarantors
(other than LIN TV Corp.) shall not be required to pay liquidated damages to a
Holder of Transfer Restricted Securities if such Holder failed to comply with
its obligations to make the representations set forth in the second to last
paragraph of Section 1 or failed to provide the information required to be
provided by it, if any, pursuant to Section 4(n).

          (b) The Issuers shall notify the Trustee and the Paying Agent under
the Indenture immediately upon the happening of each and every Registration
Default. The Company and the Guarantors (other than LIN TV Corp.) shall, jointly
and severally, pay the liquidated damages due on the Transfer Restricted
Securities by depositing with the Paying Agent (which may not be any of the
Issuers for these purposes), in trust, for the benefit of the Holders thereof,
prior to 10:00 a.m., New York City time, on the next interest payment date
specified by the Indenture and the Securities, sums sufficient to pay the
liquidated damages then due. The liquidated damages due shall be payable on each
interest payment date specified by the Indenture and the Securities to the
Holder of record entitled to receive the interest payment to be made on such
date. Each obligation to pay liquidated damages shall be deemed to accrue from
and including the date of the applicable Registration Default.

          (c) The parties hereto agree that the liquidated damages provided for
in this Section 3 constitute a reasonable estimate of and are intended to
constitute the sole damages that will be suffered by Holders of Transfer
Restricted Securities by reason of the failure of (i) the Shelf Registration
Statement or the Exchange Offer Registration Statement to be filed, (ii) the
Shelf Registration Statement to remain effective or (iii) the Exchange Offer
Registration Statement to be declared effective and the Registered Exchange
Offer to be consummated, in each case to the extent required by this Agreement.

 



--------------------------------------------------------------------------------



 



-8-

          4. Registration Procedures. In connection with any Registration
Statement, the following provisions shall apply:

     (a) The Issuers shall (i) furnish to each Initial Purchaser, prior to the
filing thereof with the Commission, a copy of the Registration Statement and
each amendment thereof and each supplement, if any, to the prospectus included
therein and shall use its reasonable best efforts to reflect in each such
document, when so filed with the Commission, such comments as any Initial
Purchaser may reasonably propose; (ii) if applicable, include the information
set forth in Annex A hereto on the cover, in Annex B hereto in the “Exchange
Offer Procedures” and “Purpose of the Exchange Offer” sections and in Annex C
hereto in the “Plan of Distribution” section of the prospectus forming a part of
the Exchange Offer Registration Statement, and include the information set forth
in Annex D hereto in the Letter of Transmittal delivered pursuant to the
Registered Exchange Offer; and (iii) if requested by any Initial Purchaser,
include the information required by Items 507 or 508 of Regulation S-K, as
applicable, in the prospectus forming a part of the Exchange Offer Registration
Statement.

     (b) The Issuers shall advise each Initial Purchaser, each Exchanging Dealer
and the Holders (if applicable) and, if requested by any such person, confirm
such advice in writing (which advice pursuant to clauses (ii)-(v) hereof shall
be accompanied by an instruction to suspend the use of the prospectus until the
requisite changes have been made):

     (i) when any Registration Statement and any amendment thereto has been
filed with the Commission and when such Registration Statement or any
post-effective amendment thereto has become effective;

     (ii) of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose;

     (iv) of the receipt by the Issuers of any notification with respect to the
suspension of the qualification of the Securities, the Exchange Securities or
the Private Exchange Securities for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose; and

     (v) of the happening of any event that requires the making of any changes
in any Registration Statement or the prospectus included therein in order that
the statements therein are not misleading and do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.

 



--------------------------------------------------------------------------------



 



-9-

     (c) The Issuers will make every reasonable effort to obtain the withdrawal
at the earliest possible time of any order suspending the effectiveness of any
Registration Statement.

     (d) The Issuers will furnish to each Holder of Transfer Restricted
Securities included within the coverage of any Shelf Registration Statement,
without charge, at least one conformed copy of such Shelf Registration Statement
and any post-effective amendment thereto, including financial statements and
schedules and, if any such Holder so requests in writing, all exhibits thereto
(including those, if any, incorporated by reference).

     (e) The Issuers will, during the Shelf Registration Period, promptly
deliver to each Holder of Transfer Restricted Securities included within the
coverage of any Shelf Registration Statement, without charge, as many copies of
the prospectus (including each preliminary prospectus) included in such Shelf
Registration Statement and any amendment or supplement thereto as such Holder
may reasonably request; and the Issuers consent to the use of such prospectus or
any amendment or supplement thereto by each of the selling Holders of Transfer
Restricted Securities in connection with the offer and sale of the Transfer
Restricted Securities covered by such prospectus or any amendment or supplement
thereto.

     (f) The Issuers will furnish to each Initial Purchaser and each Exchanging
Dealer, and to any other Holder who so requests, without charge, at least one
conformed copy of the Exchange Offer Registration Statement and any
post-effective amendment thereto, including financial statements and schedules
and, if any Initial Purchaser or Exchanging Dealer or any such Holder so
requests in writing, all exhibits thereto (including those, if any, incorporated
by reference).

     (g) The Issuers will, during the Exchange Offer Registration Period or the
Shelf Registration Period, as applicable, promptly deliver to each Initial
Purchaser, each Exchanging Dealer and such other persons that are required to
deliver a prospectus following the Registered Exchange Offer, without charge, as
many copies of the final prospectus included in the Exchange Offer Registration
Statement or the Shelf Registration Statement and any amendment or supplement
thereto as such Initial Purchaser, Exchanging Dealer or other persons may
reasonably request; and the Issuers consent to the use of such prospectus or any
amendment or supplement thereto by any such Initial Purchaser, Exchanging Dealer
or other persons, as applicable, as aforesaid.

     (h) Prior to the effective date of any Registration Statement, the Issuers
will use their reasonable best efforts to register or qualify, or cooperate with
the Holders of Securities, Exchange Securities or Private Exchange Securities
included therein and their respective counsel in connection with the
registration or qualification of, such Securities, Exchange Securities or
Private Exchange Securities for offer and sale under the securities or blue sky
laws of such jurisdictions as any such Holder reasonably requests in writing and
do any and all other acts or things necessary or

 



--------------------------------------------------------------------------------



 



-10-

advisable to enable the offer and sale in such jurisdictions of the Securities,
Exchange Securities or Private Exchange Securities covered by such Registration
Statement; provided that the Issuers will not be required to qualify generally
to do business in any jurisdiction where they are not then so qualified or to
take any action which would subject them to general service of process or to
taxation in any such jurisdiction where they are not then so subject.

     (i) The Issuers will cooperate with the Holders of Securities, Exchange
Securities or Private Exchange Securities to facilitate the timely preparation
and delivery of certificates representing Securities, Exchange Securities or
Private Exchange Securities to be sold pursuant to any Registration Statement
free of any restrictive legends and in such denominations and registered in such
names as the Holders thereof may request in writing prior to sales of
Securities, Exchange Securities or Private Exchange Securities pursuant to such
Registration Statement.

     (j) If (i) any event contemplated by Section 4(b)(ii) through (v) occurs
during the period for which the Issuers are required to maintain an effective
Registration Statement, or (ii) any Suspension Period remains in effect more
than 120 days after the occurrence thereof, the Issuers will promptly prepare
and file with the Commission a post-effective amendment to the Registration
Statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to purchasers of the Securities,
Exchange Securities or Private Exchange Securities from a Holder, the prospectus
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

     (k) Not later than the effective date of the applicable Registration
Statement, the Issuers will provide a CUSIP number for the Securities, the
Exchange Securities and the Private Exchange Securities, as the case may be, and
provide the applicable trustee with printed certificates for the Securities, the
Exchange Securities or the Private Exchange Securities, as the case may be, in a
form eligible for deposit with The Depository Trust Company.

     (l) Each of the Issuers will comply with all applicable rules and
regulations of the Commission and will make generally available to its security
holders as soon as practicable after the effective date of the applicable
Registration Statement an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act; provided that in no event shall such
earnings statement be delivered later than 45 days after the end of a 12-month
period (or 90 days, if such period is a fiscal year) beginning with the first
month of such Issuer’s first fiscal quarter commencing after the effective date
of the applicable Registration Statement, which statement shall cover such
12-month period.

     (m) The Issuers will cause the Indenture or the Exchange Securities
Indenture, as the case may be, to be qualified under the Trust Indenture Act as
required by applicable law in a timely manner.

 



--------------------------------------------------------------------------------



 



-11-

     (n) The Issuers may require each Holder of Transfer Restricted Securities
to be registered pursuant to any Shelf Registration Statement to furnish to the
Issuers such information concerning the Holder and the distribution of such
Transfer Restricted Securities as the Issuers may from time to time reasonably
require for inclusion in such Shelf Registration Statement, and the Issuers may
exclude from such registration the Transfer Restricted Securities of any Holder
that fails to furnish such information within a reasonable time after receiving
such request.

     (o) In the case of a Shelf Registration Statement, each Holder of Transfer
Restricted Securities to be registered pursuant thereto agrees by acquisition of
such Transfer Restricted Securities that, upon receipt of any notice from the
Issuers (i) of a Suspension Period under Section 2(b) hereof or (ii) pursuant to
Section 4(b)(ii) through (v) hereof, such Holder will discontinue disposition of
such Transfer Restricted Securities until such Holder’s receipt of (x) notice
that the Suspension Period has ended or (y) copies of the supplemental or
amended prospectus contemplated by Section 4(j) hereof, as the case may be, or
until advised in writing (the “Advice”) by the Issuers that the use of the
applicable prospectus may be resumed. If the Issuers shall give any notice under
Section 4(b)(ii) through (v) during the period that the Issuers are required to
maintain an effective Registration Statement (the “Effectiveness Period”), such
Effectiveness Period shall be extended by the number of days during such period
from and including the date of the giving of such notice to and including the
date when each seller of Transfer Restricted Securities covered by such
Registration Statement shall have received (x) the copies of the supplemental or
amended prospectus contemplated by Section 4(j) (if an amended or supplemental
prospectus is required) or (y) the Advice (if no amended or supplemental
prospectus is required).

     (p) In the case of a Shelf Registration Statement, the Issuers shall enter
into such customary agreements (including, if requested, an underwriting
agreement in customary form) and take all such other action, if any, as Holders
of a majority in aggregate principal amount of the Securities, Exchange
Securities and Private Exchange Securities being sold or the managing
underwriters (if any) shall reasonably request in order to facilitate any
disposition of Securities, Exchange Securities or Private Exchange Securities
pursuant to such Shelf Registration Statement.

     (q) In the case of a Shelf Registration Statement, the Issuers shall
(i) make reasonably available for inspection by a representative of, and Special
Counsel (as defined below) acting for, Holders of a majority in aggregate
principal amount of the Securities, Exchange Securities and Private Exchange
Securities being sold and any underwriter participating in any disposition of
Securities, Exchange Securities or Private Exchange Securities pursuant to such
Shelf Registration Statement, all relevant financial and other records,
pertinent corporate documents and properties of the Issuers and their respective
subsidiaries and (ii) use their reasonable best efforts to have their officers,
directors, employees, accountants and counsel supply all relevant information
reasonably requested by such representative, Special Counsel or any such
underwriter (an “Inspector”) in connection with such Shelf Registration
Statement; provided that the Inspectors shall first agree in writing with the
Company that

 



--------------------------------------------------------------------------------



 



-12-

any information that is reasonably designated by the Company as confidential at
the time of delivery of such information shall be kept confidential by such
persons and shall be used solely for the purposes of exercising rights under
this Agreement, unless (i) disclosure of such information is required by court
or administrative order or is necessary to respond to inquiries of regulatory
authorities, (ii) disclosure of such information is required by law (including
any disclosure requirements pursuant to federal securities laws in connection
with the filing of any Registration Statement or the use of any prospectus
referred to in this Agreement), (iii) such information becomes generally
available to the public other than as a result of a disclosure or failure to
safeguard by any such person, (iv) such information becomes available to any
such person from a source other than the Issuers and such source is not bound by
a confidentiality agreement, or (v) such information relates to the U.S. federal
income tax treatment or U.S. federal income tax structure of the Transactions or
materials of any kind relating to such tax treatment or tax structure, including
opinions or other tax analyses. Any person legally compelled to disclose any
such confidential information made available for inspection shall provide the
Company with prompt prior written notice of such requirement so that the Company
may seek a protective order or other appropriate remedy.

     (r) In the case of a Shelf Registration Statement, the Issuers shall, if
requested by Holders of a majority in aggregate principal amount of the
Securities, Exchange Securities and Private Exchange Securities being sold,
their Special Counsel or the managing underwriters (if any) in connection with
such Shelf Registration Statement, use their reasonable best efforts to cause
(i) their counsel to deliver an opinion relating to the Shelf Registration
Statement and the Securities, Exchange Securities or Private Exchange
Securities, as applicable, in customary form and (ii) their officers to execute
and deliver all customary documents and certificates requested by Holders of a
majority in aggregate principal amount of the Securities, Exchange Securities
and Private Exchange Securities being sold, their Special Counsel or the
managing underwriters (if any). In addition, in the case of a Shelf Registration
Statement, the Issuers shall, if requested by Holders of a majority in aggregate
principal amount of the Securities, Exchange Securities and Private Exchange
Securities being sold, their Special Counsel, or the managing underwriters (if
any) in connection with such Shelf Registration Statement, but only if the
registration is an underwritten registration, use their reasonable best efforts
to cause their independent public accountants to provide a comfort letter or
letters in customary form, subject to receipt of appropriate documentation as
contemplated, and only if permitted, by Statement of Auditing Standards No. 72.

          5. Registration Expenses. The Issuers will, jointly and severally,
bear all expenses incurred in connection with the performance of their
obligations under Sections 1, 2, 3 and 4 and the Issuers will, jointly and
severally, reimburse the Initial Purchasers and the Holders for the reasonable
fees and disbursements of one firm of attorneys (in addition to any local
counsel) chosen by the Holders of a majority in aggregate principal amount of
the Securities, the Exchange Securities and the Private Exchange Securities to
be sold pursuant

 



--------------------------------------------------------------------------------



 



-13-

to each Registration Statement (the “Special Counsel”) acting for the Initial
Purchasers or Holders in connection therewith.

          6. Indemnification. (a) In the event of a Shelf Registration Statement
or in connection with any prospectus delivery pursuant to an Exchange Offer
Registration Statement by an Initial Purchaser or Exchanging Dealer, as
applicable, the Issuers shall, jointly and severally, indemnify and hold
harmless each Holder (including, without limitation, any such Initial Purchaser
or Exchanging Dealer), its affiliates, each person who controls such Holder or
such affiliates within the meaning of the Securities Act or Exchange Act and
their respective officers, directors, employees, representatives and agents
(collectively referred to for purposes of this Section 6 and Section 7 as a
“Holder”) from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof (including, without limitation, any
loss, claim, damage, liability or action relating to purchases and sales of
Securities, Exchange Securities or Private Exchange Securities), to which that
Holder may become subject, whether commenced or threatened, under the Securities
Act, the Exchange Act, any other federal or state statutory law or regulation,
at common law or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any such Registration Statement
or any prospectus forming part thereof or in any amendment or supplement thereto
or (ii) the omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and shall, jointly and severally, reimburse each Holder promptly
upon demand for any legal or other expenses reasonably incurred by that Holder
in connection with investigating or defending or preparing to defend against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Issuers shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or action arises out of, or is based upon,
an untrue statement or alleged untrue statement in or omission or alleged
omission from any of such documents in reliance upon and in conformity with any
Holders’ Information; and provided further, however, that with respect to any
such untrue statement in or omission from any related preliminary prospectus (as
amended or supplemented) or, if amended or supplemented, any related final
prospectus (excluding the correcting amendment or supplement), the indemnity
agreement contained in this Section 6(a) shall not inure to the benefit of any
such Holder from whom the person asserting any such loss, claim, damage,
liability or action received Securities, Exchange Securities or Private Exchange
Securities to the extent that such loss, claim, damage, liability or action of
or with respect to such Holder results from the fact that both (A) a copy of the
final prospectus (together with any correcting amendments or supplements) was
not sent or given to such person at or prior to the written confirmation of the
sale of such Securities, Exchange Securities or Private Exchange Securities to
such person and (B) the untrue statement in or omission from any related
preliminary prospectus (as amended or supplemented) or, if amended or
supplemented, any related final prospectus (excluding the correcting amendment
or supplement) was corrected in the final prospectus or, if applicable, an
amendment or supplement thereto and the final prospectus (as amended or
supplemented) does not contain any other untrue statement or omission or alleged
untrue statement or omission of a material fact

 



--------------------------------------------------------------------------------



 



-14-

unless, in either case, such failure to deliver the final prospectus was a
result of non-compliance by the Issuers with Sections 4(d), 4(f) or 4(g).

          (b) In the event of a Shelf Registration Statement, each Holder,
severally and not jointly, shall indemnify and hold harmless the Issuers, their
respective affiliates, each person who controls any such Issuer or any such
affiliates within the meaning of the Securities Act or Exchange Act and their
respective officers, directors, employees, representatives and agents
(collectively referred to for purposes of this Section 6(b) and Section 7 as the
“Issuers”), from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which the Issuers may become
subject, whether commenced or threatened, under the Securities Act, the Exchange
Act, any other federal or state statutory law or regulation, at common law or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained in any such Registration Statement or any prospectus
forming part thereof or in any amendment or supplement thereto or (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, but in
each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with any Holders’ Information furnished to the Issuers by such
Holder, and shall reimburse the Issuers for any legal or other expenses
reasonably incurred by the Issuers in connection with investigating or defending
or preparing to defend against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that no such Holder shall be liable
for any indemnity claims hereunder in excess of the amount of net proceeds
received by such Holder from the sale of Securities, Exchange Securities or
Private Exchange Securities pursuant to such Shelf Registration Statement.

          (c) Promptly after receipt by an indemnified party under this
Section 6 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party pursuant to Section 6(a) or 6(b), notify the indemnifying
party in writing of the claim or the commencement of that action; provided,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have under this Section 6 except to the extent
that it has been materially prejudiced by such failure; and provided further,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have to an indemnified party otherwise than
under this Section 6. If any such claim or action shall be brought against an
indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense thereof with counsel reasonably satisfactory to the
indemnified party. After notice from the indemnifying party to the indemnified
party of its election to assume the defense of such claim or action, the
indemnifying party shall not be liable to the indemnified party under this
Section 6 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than the
reasonable costs of investigation; provided, however, that an indemnified party
shall have the right to employ its own counsel in any such action, but the fees,
ex-

 



--------------------------------------------------------------------------------



 



-15-

penses and other charges of such counsel for the indemnified party will be at
the expense of such indemnified party unless (1) the employment of counsel by
the indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based upon advice of counsel
to the indemnified party) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (3) a conflict or potential conflict exists
(based upon advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel reasonably
satisfactory to the indemnified party to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, in each of which cases the reasonable fees, disbursements and other
charges of counsel will be at the expense of the indemnifying party or parties.
It is understood that the indemnifying party or parties shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the reasonable fees, disbursements and other charges of more than one
separate firm of attorneys (in addition to any local counsel) at any one time
for all such indemnified party or parties. Each indemnified party, as a
condition of the indemnity agreements contained in Sections 6(a) and 6(b), shall
use all reasonable efforts to cooperate with the indemnifying party in the
defense of any such action or claim. No indemnifying party shall be liable for
any settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with its written
consent or if there be a final judgment for the plaintiff in any such action,
the indemnifying party agrees to indemnify and hold harmless any indemnified
party from and against any loss or liability by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party (which consent shall not be unreasonably withheld), effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

          7. Contribution. If the indemnification provided for in Section 6 is
unavailable or insufficient to hold harmless an indemnified party under Section
6(a) or 6(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Issuers from the offering and sale of the Securities,
on the one hand, and a Holder with respect to the sale by such Holder of
Securities, Exchange Securities or Private Exchange Securities, on the other, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Issuers on the one hand and such Holder on the other with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Issuers, on the one hand,
and a Holder, on the other, with respect to such offering and such sale shall be
deemed to be in the same proportion as the total net pro-

 



--------------------------------------------------------------------------------



 



-16-

ceeds from the offering of the Securities (before deducting expenses) received
by or on behalf of the Issuers, on the one hand, bear to the total proceeds
received by such Holder with respect to its sale of Securities, Exchange
Securities or Private Exchange Securities, on the other. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to the Issuers or information supplied by the
Issuers, on the one hand, or to any Holders’ Information supplied by such
Holder, on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The parties hereto agree that it would not be just and
equitable if contributions pursuant to this Section 7 were to be determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this Section 7
shall be deemed to include, for purposes of this Section 7, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending or preparing to defend any such action or claim.
Notwithstanding the provisions of this Section 7, an indemnifying party that is
a Holder of Securities, Exchange Securities or Private Exchange Securities shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Securities, Exchange Securities or Private Exchange
Securities sold by such indemnifying party to any purchaser exceeds the amount
of any damages which such indemnifying party has otherwise paid or become liable
to pay by reason of any untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

          8. Rules 144 and 144A. Each of the Issuers shall use its commercially
reasonable best efforts to file the reports required to be filed by it under the
Securities Act and the Exchange Act in a timely manner and, if at any time such
Issuer is not required to file such reports, it will, upon the written request
of any Holder of Transfer Restricted Securities, make publicly available other
information for so long as necessary to permit sales of such Holder’s securities
pursuant to Rules 144 and 144A. Each of the Issuers covenants that it will take
such further action as any Holder of Transfer Restricted Securities may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Transfer Restricted Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rules 144 and
144A (including, without limitation, the requirements of Rule 144A(d)(4)). Upon
the written request of any Holder of Transfer Restricted Securities, each of the
Issuers shall deliver to such Holder a written statement as to whether it has
complied with such requirements. Notwithstanding the foregoing, nothing in this
Section 8 shall be deemed to require any of the Issuers to register any of its
securities pursuant to the Exchange Act.

          9. Underwritten Registrations. If any of the Transfer Restricted
Securities covered by any Shelf Registration Statement are to be sold in an
underwritten offering, the investment banker or investment bankers and manager
or managers that will administer the offering will be selected by the Holders of
a majority in aggregate principal amount of such

 



--------------------------------------------------------------------------------



 



-17-

Transfer Restricted Securities included in such offering, subject to the consent
of the Issuers (which shall not be unreasonably withheld or delayed), and such
Holders shall be responsible for all underwriting commissions and discounts in
connection therewith.

          No person may participate in any underwritten registration hereunder
unless such person (i) agrees to sell such person’s Transfer Restricted
Securities on the basis reasonably provided in any underwriting arrangements
approved by the persons entitled hereunder to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

          10. Miscellaneous. (a) Amendments and Waivers. The provisions of this
Agreement may not be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may not be given, unless the Issuers
have obtained the written consent of Holders of a majority in aggregate
principal amount of the Securities, the Exchange Securities and the Private
Exchange Securities, taken as a single class. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders whose Securities, Exchange
Securities or Private Exchange Securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of a majority in aggregate
principal amount of the Securities, the Exchange Securities and the Private
Exchange Securities being sold by such Holders pursuant to such Registration
Statement.

          (b) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier or air courier guaranteeing next-day delivery:

     (i) if to a Holder, at the most current address given by such Holder to the
Issuers in accordance with the provisions of this Section 10(b), which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture, with a copy in like manner to J.P. Morgan
Securities Inc., Deutsche Bank Securities Inc., Banc of America Securities LLC,
Bear, Stearns & Co. Inc., Morgan Stanley & Co. Incorporated and Scotia Capital
(USA) Inc.

     (ii) if to an Initial Purchaser, initially to J.P. Morgan Securities Inc.
at its address set forth in the Purchase Agreement; and

     (iii) if to the Issuers, initially at the address of the Company set forth
in the Purchase Agreement.

          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; one business day after
being delivered to a next-day air courier; five business days after being
deposited in the mail; and when receipt is acknowledged by the recipient’s
telecopier machine, if sent by telecopier.

 



--------------------------------------------------------------------------------



 



-18-

          (c) Successors and Assigns. This Agreement shall be binding upon the
Issuers and their successors and assigns.

          (d) Counterparts. This Agreement may be executed in any number of
counterparts (which may be delivered in original form or by telecopier) and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

          (e) Definition of Terms. For purposes of this Agreement, (a) the term
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading, (b) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act and (c) except where otherwise expressly provided, the
term “affiliate” has the meaning set forth in Rule 405 under the Securities Act.

          (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

          (g) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflicts
of law provisions thereof to the extent the application of the laws of another
jurisdiction would be required thereby.

          (h) Remedies. In the event of a breach by the Issuers or by any Holder
of any of their obligations under this Agreement, each Holder or the Issuers, as
the case may be, in addition to being entitled to exercise all rights granted by
law, including recovery of damages (other than the recovery of damages for a
breach by the Issuers of their obligations under Sections 1 or 2 hereof for
which liquidated damages have been paid pursuant to Section 3 hereof), will be
entitled to specific performance of its rights under this Agreement. The Issuers
and each Holder agree that monetary damages would not be adequate compensation
for any loss incurred by reason of a breach by it of any of the provisions of
this Agreement and hereby further agree that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

          (i) No Inconsistent Agreements. The Issuers represent, warrant and
agree that (i) they have not entered into, and shall not, on or after the date
of this Agreement, enter into, any agreement that is inconsistent with the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof, (ii) they have not previously entered into any agreement
which remains in effect granting any registration rights with respect to any of
their debt securities to any person except for the obligation to maintain the
effectiveness of the Registration Statement on Form S-3 relating to the
Company’s 2.50% Exchangeable Senior Subordinated Debentures due 2033 and
(iii) without limiting the generality of the foregoing, without the written
consent of the Holders of a majority in aggregate principal amount of the then
outstanding Transfer Restricted Securities, they shall not grant to any person
the right to request any of the Issuers to register any debt securities of such
Issuer under the Securities Act unless the rights so granted are not in conflict
or inconsistent with the provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



-19-

          (j) No Piggyback on Registrations. Neither the Issuers nor any of
their respective security holders (other than the Holders of Transfer Restricted
Securities in such capacity) shall have the right to include any securities of
the Issuers in any Shelf Registration or Registered Exchange Offer other than
Transfer Restricted Securities.

          (k) Severability. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



-20-

          Please confirm that the foregoing correctly sets forth the agreement
between the Issuers and the Initial Purchasers.

            Very truly yours,


LIN TELEVISION CORPORATION
      By:           Name:           Title:        

            LIN TV CORP.,
as Guarantor
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



-21-

              AIRWAVES, INC.     KXAN, INC.     KXTX HOLDINGS, INC.    
LINBENCO, INC.     LIN SPORTS, INC.     LIN TELEVISION OF SAN JUAN, INC.     LIN
TELEVISION OF TEXAS, INC.     NORTH TEXAS BROADCASTING        CORPORATION    
PRIMELAND TELEVISION, INC.     WAPA AMERICA, INC.     WNJX-TV, INC.     WOOD
TELEVISION, INC.     WTNH BROADCASTING, INC.     TVL BROADCASTING, INC.       as
Guarantors
 
       

  By:    

       

      Name:

      Title:
 
            TELEVICENTRO OF PUERTO RICO, LLC,     as a Guarantor
 
       

  By:   LIN Television of San Juan, Inc.,

      its Managing Member
 
       

  By:    

       

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



-22-

              INDIANA BROADCASTING, LLC     LIN AIRTIME, LLC     PROVIDENCE
BROADCASTING, LLC     WAVY BROADCASTING, LLC     WIVB BROADCASTING, LLC     WOOD
LICENSE CO., LLC     WWLP BROADCASTING, LLC,       as Guarantors
 
       

  By:   LIN Television Corporation,

      its Managing Member
 
       

  By:    

       

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



-23-

              LIN TELEVISION OF TEXAS, L.P.,     as a Guarantor
 
       

  By:   LIN Television of Texas, Inc.,

      its General Partner

  By:    

       

      Name:

      Title:
 
            TVL BROADCASTING OF RHODE ISLAND, LLC     WDTN BROADCASTING, LLC    
WUPW BROADCASTING, LLC,        as Guarantors
 
       

  By:   TVL Broadcasting, Inc.,

      its Managing Member
 
       

  By:    

       

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



-24-

          Accepted by:    
 
        J.P. MORGAN SECURITIES INC.    
 
        For itself and on behalf of the several     Initial Purchasers named in
Schedule I hereto.    
 
       
By:
       

       

  Authorized Signatory    

 



--------------------------------------------------------------------------------



 



SCHEDULE I

Initial Purchasers

J.P. Morgan Securities Inc.
Deutsche Bank Securities Inc.
Banc of America Securities LLC
Bear, Stearns & Co. Inc.
Morgan Stanley & Co. Incorporated
Scotia Capital (USA) Inc.

 



--------------------------------------------------------------------------------



 



ANNEX A

          Each broker-dealer that receives Exchange Securities for its own
account pursuant to the Registered Exchange Offer must acknowledge that it will
deliver a prospectus in connection with any resale of such Exchange Securities.
The Letter of Transmittal states that by so acknowledging and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act. This Prospectus, as it
may be amended or supplemented from time to time, may be used by a broker-dealer
in connection with resales of Exchange Securities received in exchange for
Securities where such Securities were acquired by such broker-dealer as a result
of market-making activities or other trading activities. The Issuers have agreed
that, for a period of 90 days after the Expiration Date (as defined herein),
they will make this Prospectus available to any broker-dealer for use in
connection with any such resale. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX B

          Each broker-dealer that receives Exchange Securities for its own
account in exchange for Securities, where such Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX C

PLAN OF DISTRIBUTION

          Each broker-dealer that receives Exchange Securities for its own
account pursuant to the Registered Exchange Offer must acknowledge that it will
deliver a prospectus in connection with any resale of such Exchange Securities.
This Prospectus, as it may be amended or supplemented from time to time, may be
used by a broker-dealer in connection with resales of Exchange Securities
received in exchange for Securities where such Securities were acquired as a
result of market-making activities or other trading activities. The Issuers have
agreed that, for a period of 90 days after the Expiration Date, they will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale. In addition, until [DATE], all dealers
effecting transactions in the Exchange Securities may be required to deliver a
prospectus.

          The Issuers will not receive any proceeds from any sale of Exchange
Securities by broker-dealers. Exchange Securities received by broker-dealers for
their own account pursuant to the Registered Exchange Offer may be sold from
time to time in one or more transactions in the over-the-counter market, in
negotiated transactions, through the writing of options on the Exchange
Securities or a combination of such methods of resale, at market prices
prevailing at the time of resale, at prices related to such prevailing market
prices or at negotiated prices. Any such resale may be made directly to
purchasers or to or through brokers or dealers who may receive compensation in
the form of commissions or concessions from any such broker-dealer or the
purchasers of any such Exchange Securities. Any broker-dealer that resells
Exchange Securities that were received by it for its own account pursuant to the
Registered Exchange Offer and any broker or dealer that participates in a
distribution of such Exchange Securities may be deemed to be an “underwriter”
within the meaning of the Securities Act and any profit on any such resale of
Exchange Securities and any commission or concessions received by any such
persons may be deemed to be underwriting compensation under the Securities Act.
The Letter of Transmittal states that, by acknowledging that it will deliver and
by delivering a prospectus, a broker-dealer will not be deemed to admit that it
is an “underwriter” within the meaning of the Securities Act.

          For a period of 90 days after the Expiration Date the Issuers will
promptly send additional copies of this Prospectus and any amendment or
supplement to this Prospectus to any broker-dealer that requests such documents
in the Letter of Transmittal. The Issuers have agreed to pay all expenses
incident to the Registered Exchange Offer (including the expenses of one counsel
for the Holders of the Securities) other than commissions or concessions of any
broker-dealers and will indemnify the Holders of the Securities (including any
broker-dealers) against certain liabilities, including liabilities under the
Securities Act.

 



--------------------------------------------------------------------------------



 



ANNEX D

                  CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10
ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR
SUPPLEMENTS THERETO.
 
           

  Name:        

           

  Address:        

           

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Securities that were acquired as
a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 